Mario Pittoni, J.
Motion for a joint trial of a special proceeding and an action is denied.
Section 96-a of the Civil Practice Act authorizes the joint trial of actions or the joint trial of special proceedings growing out of the same set of facts. Section 96 of the Civil Practice Act provides for the consolidation of actions or the consolidation of special proceedings. It has been held that where there is no statutory authority for the consolidation of an action and a special proceeding consolidation should be denied. (Matter of Big W. Constr. Corp., 278 App. Div. 977.) Likewise it should be held that unless the right to a joint trial is found in a statute, there should be no joint trial of a special proceeding and an action.
Moreover, as an additional reason for denying a joint trial, the court has dismissed the complaint as insufficient on a companion motion, decided herewith.